Case 2:21-mj-O5000-DMF Document 11 Filed 01/19/21 Page 1of1
UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA
United States of America Case Number: 21-05000MJ-001-PHX-DME 0 a 5 -
V. Charging District’s Case No.

Jacob Anthony Angeli Chansley LZR DONO SRL

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the United States District Court, District of Columbia.

The defendant may need an interpreter for this language: N/A.

The defendant: L] will retain an attorney.
is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy
of this order, to the charging district and deliver the defendant to the United States marshal for that
district, or to another officer authorized to receive the detendant. The marshal or officer in the charging
district should immediately notify the United States attorney and the clerk of court for that district of the
tletk of this district

  
   
  

defendant’s arrival so that further proceedings may be promptly scheduled. T.

must promptly transmit the papers and any batNo the charging district.

Date: 1/15/2021 iit

Deborah M. Fine 7
United States Magistrate Judge

 

AO 94 (Rev. 06/09) Commitment to Another District
